Case 5:20-cv-00706-AB-FFM Document 15 Filed 06/04/20 Page 1 of 6 Page ID #:199
Case 5:20-cv-00706-AB-FFM Document 15 Filed 06/04/20 Page 2 of 6 Page ID #:200




 Dealer was not fraudulently joined.2

 II.     LEGAL STANDARD

       A. Removal Jurisdiction

        28 U.S.C. § 1441(a) (“Section 1441”) provides that a civil action may be
 removed to the district court where the action is pending if the district court has
 original jurisdiction over the action. 28 U.S.C. § 1332 (“Section 1332”) provides
 that a district court has original jurisdiction of a civil action where the matter in
 controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
 and the dispute is between “citizens of different states.” Section 1332(a)(1)
 requires complete diversity, meaning that “the citizenship of each plaintiff is
 diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S.
 61, 68 (1996). Section 1441(b)(2) further limits removal based on diversity
 jurisdiction to cases where no defendant “properly joined and served . . . is a
 citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).

         “The burden of establishing federal jurisdiction is on the party seeking
 removal, and the removal statute is strictly construed against removal jurisdiction.”
 Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir.1999),
 superseded by statute on other grounds as stated in Abrego Abrego v. The Dow
 Chem. Co., 443 F.3d 676, 681 (9th Cir.2006); Martinez v. Los Angeles World
 Airports, 2014 WL 6851440, at *2 (C.D. Cal. Dec. 2, 2014). Thus, “[f]ederal
 jurisdiction must be rejected if there is any doubt as to the right of removal in the
 first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “If at any
 time before final judgment it appears that the district court lacks subject matter
 jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

       B. Fraudulent Joinder

      A non-diverse party may be disregarded for purposes of determining
 whether jurisdiction exists if the court determines that the party’s joinder was

 2
   Although Plaintiff did not move on this basis, the Court questions whether the
 amount in controversy is satisfied in this case. Plaintiff does not allege a fraud
 claim. Ford’s Notice of Removal estimates that the purchase price of Plaintiff’s
 vehicle was $9,275, so the maximum award under Song-Beverly is $27,875. See
 NOR ¶ 21. This is $45,126 short of satisfying the amount in controversy and it is
 not apparent that the attorneys’ fees Plaintiff seeks would make up that difference.

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            2
Case 5:20-cv-00706-AB-FFM Document 15 Filed 06/04/20 Page 3 of 6 Page ID #:201




 “fraudulent” or a “sham.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067
 (9th Cir. 2001); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
 “There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the
 pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause
 of action against the non-diverse party in state court.’” Grancare, LLC v. Thrower
 by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (internal citation omitted).

        “Fraudulent joinder is a term of art. If the plaintiff fails to state a cause of
 action against a resident defendant, and the failure is obvious according to the
 settled rules of the state, the joinder of the resident defendant is fraudulent.”
 McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (citing Moore’s
 Federal Practice (1986) ¶ O.161). In practice, the burden of proving fraudulent
 joinder is a heavy one, Gaus, 980 F.2d at 566, as the defendant must prove
 fraudulent joinder by clear and convincing evidence. See Hamilton Materials, Inc.
 v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (citing Pampillonia v.
 RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir.1998)).

        Courts have characterized a defendant’s heavy burden as reflecting a
 presumption against fraudulent joinder that a defendant can overcome only by
 establishing the following. First, the removing party must prove there is “no
 possibility that plaintiff will be able to establish a cause of action in State court
 against the alleged sham defendant.” Good v. Prudential Ins. Co. of America, 5 F.
 Supp. 2d 804, 807 (N.D. Cal. 1998). “[M]erely showing that an action is likely to
 be dismissed against that defendant does not demonstrate fraudulent joinder.” Diaz
 v. Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998). “The standard is not
 whether plaintiffs will actually or even probably prevail on the merits, but whether
 there is a possibility that they may do so.” Lieberman v. Meshkin, Mazandarani,
 No. C-96-3344 SI, 1996 WL 732506, at *3 (N.D. Cal. Dec. 11, 1996). Second, it
 must appear to “a near certainty” that joinder was fraudulent. Lewis v. Time, Inc.,
 83 F.R.D. 455, 466 (E.D. Cal.1979), aff’d, 710 F.2d 549 (9th Cir. 1983). Finally,
 the court must resolve disputed questions of fact and all ambiguities in state law in
 favor of the plaintiffs. Bravo v. Foremost Insurance Group, 1994 WL 570643 at *
 2 (N.D. Cal. Oct. 11, 1994). It therefore follows that the defendant “must show that
 the relevant state law is so well settled that plaintiff ‘would not be afforded leave to
 amend his complaint to cure th[e] purported deficiency.’ ” Mireles v. Wells Fargo
 Bank, N.A., 845 F. Supp. 2d 1034, 1063 (C.D. Cal. 2012) (quoting Burris v. AT &
 T Wireless, Inc., No. 06–02904 JSW, 2006 WL 2038040, *2 (N.D. Cal. Jul. 19,
 2006).

         Thus, “[r]emand must be granted unless the defendant shows that the

 CV-90 (12/02)               CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                             3
Case 5:20-cv-00706-AB-FFM Document 15 Filed 06/04/20 Page 4 of 6 Page ID #:202




 plaintiff ‘would not be afforded leave to amend his complaint to cure [any]
 purported deficiency.’” Padilla v. AT & T Corp., 697 F.Supp.2d 1156, 1159 (C.D.
 Cal. 2009); Macey v. Allstate Prop. & Cas. Ins. Co., 220 F.Supp.2d 1116, 1117
 (N.D. Cal. 2002) (“If there is a non-fanciful possibility that plaintiff can state a
 claim under California law against the non-diverse defendants the court must
 remand.”). “Merely a ‘glimmer of hope’ that plaintiff can establish [a] claim is
 sufficient to preclude application of [the] fraudulent joinder doctrine.” Gonzalez v.
 J.S. Paluch Co., 2013 WL 100210, at *4 (C.D. Cal. Jan.7, 2013) (internal
 quotations omitted); accord Ballesteros v. American Standard Ins. Co. of
 Wisconsin, 436 F.Supp.2d 1070, 1072 (D. Ariz. 2006) (same) (citing Mayes v.
 Rapoport, 198 F.3d 457, 463-64 (4th Cir. 1999); see also Warner v. Select
 Portfolio Servicing, 193 F. Supp. 3d 1132, 1136 (C.D. Cal. 2016) (aptly
 summarizing the “immense burden” removing defendants must satisfy to establish
 fraudulent joinder). Finally, “[in] considering the validity of plaintiff's claims, ‘the
 [c]ourt need only determine whether the claim seems valid’ which is not the same
 as the standard in either a motion to dismiss or a motion for summary judgment.”
 Sabag v. FCA US, LLC, No. 16-cv-06639-CAS, 2016 WL 6581154, at *6 (C.D.
 Cal. Nov. 7, 2016) (quoting Freedman v. Cardinal Health Pharm. Servs., LLC, No.
 14-cv-01994-JAM, 2015 WL 2006183, at *3 (E.D. Cal. 2015)).

III.     DISCUSSION

       The Court finds that Ford has not met its heavy burden to show that the
 Dealer was fraudulently joined.

        Plaintiff has sued the Dealer as the retailer of the vehicle. California law
 provides that goods are accompanied by an implied warranty of merchantability by
 not only the manufacturer but also by the retailer. See Cal. Civ. Code §1792
 (“Unless disclaimed in the manner prescribed by this chapter, every sale of
 consumer goods that are sold at retail in this state shall be accompanied by the
 manufacturer’s and the retail seller’s implied warranty that the goods are
 merchantable. The retail seller shall have a right of indemnity against the
 manufacturer in the amount of any liability under this section.”) (emphasis added).
 Ford’s primary argument is that such a claim against the Dealer is barred by the
 statute of limitations. But the statute of limitations on a claim for breach of implied
 warranty may be tolled, and the Court is not convinced that it is impossible for a
 tolling doctrine to apply to Plaintiff’s claim against the Dealer. The standard for
 demonstrating fraudulent joinder is high, and the relevant question is whether it is
 possible for Plaintiff to state a claim against the Dealer, not whether it has been
 sufficiently pleaded at this stage. See Diaz, 185 F.R.D. at 586 (“[M]erely showing

 CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                             4
Case 5:20-cv-00706-AB-FFM Document 15 Filed 06/04/20 Page 5 of 6 Page ID #:203




 that an action is likely to be dismissed against that defendant does not demonstrate
 fraudulent joinder. ‘The standard is not whether plaintiffs will actually or even
 probably prevail on the merits, but whether there is a possibility that they may do
 so.’ ”) (citation omitted)). Ford argues that the statute of limitations cannot be
 overcome in this case. But the failure of a claim must also be obvious, otherwise
 the defendant is not a sham. The Court finds that even if Plaintiff’s implied
 warranty claim against the Dealer may be defective, that defect is neither
 absolutely certain nor patently obvious. As a result, the Court concludes that it is
 not obvious that Plaintiff cannot state a claim against the Dealer, because it is
 possible that the statute of limitations on the breach of the implied warranty of
 merchantability claim may be tolled. And even if allegations supporting tolling are
 not sufficiently pleaded at present, Ford has not shown that it is obviously certain
 that Plaintiff would be unable to amend the complaint to allege a viable tolling
 theory.

        Ford also argues that given the indemnity provision of Civ. Code §1792, the
 Dealer is a dispensible party, so the Court should invoke Fed. R. Civ. P. 21 and
 drop the Dealer from this case to perfect the Court’s subject matter jurisdiction.
 But Rule 21 should be used sparingly and not “to contort the pleadings of a lawsuit
 merely to confer federal jurisdiction.” Zee Med. Distrib. Ass’n, Inc. v. Zee Med.,
 Inc., 23 F. Supp. 2d 1151, 1157 (N.D. Cal. 1998). Given the Court’s rejection of
 Ford’s fraudulent joinder arguments, employing Rule 21 to drop the Dealer would
 unduly expand diversity jurisdiction. See Hampton v. Insys Therapeutics, Inc., 319
 F. Supp. 3d 1204 (D. Nev. 2018) (applying Rule 21 in similar circumstance would
 be “an improper end-run around courts’ rejection of the fraudulent misjoinder
 doctrine”). This is a basic Lemon Law case and no sound purpose would be served
 by dropping the Dealer simply to bestow subject matter jurisdiction on this Court.

        The Court acknowledges that its Order denying the test remand motions in
 the MDL of which this case is a member found the dealerships sued therein to have
 been fraudulently joined. The Court reached that conclusion only after an extensive
 colloquy with counsel at oral argument. The Court declines to engage in the same
 level of searching inquiry. Rather, considering the issue on the papers presented
 and in light of the high bar for showing fraudulent joinder, the Court finds Ford has
 not established fraudulent joinder here.

         The Court declines to award Plaintiff their attorneys’ fees.




 CV-90 (12/02)                CIVIL MINUTES – GENERAL                   Initials of Deputy Clerk CB

                                              5
Case 5:20-cv-00706-AB-FFM Document 15 Filed 06/04/20 Page 6 of 6 Page ID #:204




IV.      CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Remand is GRANTED.
 This case is hereby REMANDED back to the state court from which it was
 removed.

         IT IS SO ORDERED.




 CV-90 (12/02)            CIVIL MINUTES – GENERAL            Initials of Deputy Clerk CB

                                          6
